IN THE
                          TENTH COURT OF APPEALS



                                  No. 10-12-00052-CV

                              IN RE COLLEEN MYERS


                                 Original Proceeding


                           MEMORANDUM OPINION

       Relator, Colleen Myers, is the defendant in a personal injury suit brought by Britt

and Christina Knighton, plaintiffs. Myers seeks the medical records which are related

to routine mental anguish damages and medical expenses related thereto which the

Knightons allege were caused by the automobile collision between Myers and Britt.

The Knightons have resisted discovery based upon the “Confidentiality of Mental

Health Information in Civil Cases” privilege. TEX. R. EVID. 510. Myers asserts that the

litigation claim exception applies. Id. 510(d)(5).

       We deny the petition. In re Williams, No. 10-08-00364-CV, 2009 Tex. App. LEXIS

1561 (Tex. App.—Waco March 4, 2009, orig. proceeding) (mem. op.).


                                           TOM GRAY
                                           Chief Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Opinion delivered and filed February 22, 2012
[OT06]




In re Myers                                     Page 2